IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: November 06, 2019.

                                                             __________________________________
                                                                       TONY M. DAVIS
                                                             UNITED STATES BANKRUPTCY JUDGE
__________________________________________________________________




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

In re:                                           §
    ROBERTO ANTONIO ALEMAN                       §            CASE NO.19-10156-TMD
          Debtor.                                §            Chapter 7

AGREED ORDER ON THE UNITED STATES TRUSTEE’S MOTION TO EXAMINE
  DEBTOR’S TRANSACTIONS WITH ATTORNEY PURSUANT TO 11 U.S.C. § 329

        Came on for consideration the United States Trustee’s Motion to Examine Debtor’s

Transactions With Attorney Pursuant to 11 U.S.C. § 329. The Court finds that the Motion has merit

and

IT IS THEREFORE ORDERED THAT:

        1.      The Motion is granted.

        2.      Pursuant to 11 U.S.C. § 329 and Fed. R. Bankr. P. 2017, Jerome Brown (the

“Counsel”) is ordered to disgorge $1,000.00 of the fees he received from the debtor (the “Client

Funds”) for the filing of the case.

        3.      Counsel shall pay the Client Funds payment by check, with sufficient funds, made
                                                 1
payable to Roberto Aleman, and delivered to him at 2217 Traditions Ct., Leander, TX 78641. One-

half of the Client Funds, or $500, shall be paid by November 30, 2019, (the “November Due Date”)

and the other one-half, or $500, shall be paid by December 31, 2019 (the “December Due Date”).

          4.        Counsel shall provide proof of the Client Funds payment to the U.S. Trustee by no

later than ten (10) calendar days after each the November Due Date and December Due Date, by

delivery of a copy of the check or checks (front and back) and a copy of any receipt showing the

payments tendered to the debtor, by email to the U.S. Trustee at shane.p.tobin@usdoj.gov.

                                                                    ###

AGREED AND ENTRY REQUESTED BY:

THE BROWN LAW FIRM
FORMER COUNSEL FOR DEBTOR

By: /s/ Jerome A. Brown
     Jerome A. Brown
     State Bar No. 03140000
     P.O. Box 1667
     Victoria, TX 77902
     Telephone: (512) 306-0092
     jerome@brownbankruptcy.com


HENRY G. HOBBS, JR.
ACTING UNITED STATES TRUSTEE REGION 7

By: /s/ Shane P. Tobin
      Shane P. Tobin
      Trial Attorney
      CA State Bar No. 317282
      903 San Jacinto Blvd., Room 230
      Austin, Texas 78701
      Telephone: 512/916-5328
      Shane.P.Tobin@usdoj.gov

Order prepared and submitted by: Shane P. Tobin, Office of the U.S. Trustee, 903 San Jacinto Blvd., Rm. 230, Austin, TX 78701




                                                                2
